Citation Nr: 0918675	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-30 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service in the United 
States Navy from April 1955 to July 1956 and from May 1957 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in April 2006 by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for the Veteran's cause of death, claimed as 
secondary to herbicide exposure.

The Board notes that the United States Court of Appeals for 
Veterans Claims (the Court) in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), reversed a Board decision denying service 
connection for disabilities claimed as a result of exposure 
to herbicides.  That decision was appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  On September 21, 2006, VA imposed a stay at the 
Board on the adjudication of claims affected by Haas.  The 
specific claims affected by the stay included those involving 
claims based on herbicide exposure in which the only evidence 
of exposure was the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  In its May 
2008 decision, the Federal Circuit found that VA reasonably 
interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii) as requiring the physical presence of a 
veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case, and the decision of the Federal Circuit in Haas v. 
Peake is now final.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  The stay of adjudication of these matters was 
rescinded on January 22, 2009.  




FINDINGS OF FACT

1.  The Veteran died in September 2005.  The Veteran's death 
certificate listed the immediate cause of his death as 
cardiopulmonary arrest, the underlying cause as metastatic 
non-small cell lung carcinoma, and a significant condition 
contributing to death but not resulting in the underlying 
cause as brain metastasis.

2.  At the time of his death, the Veteran was not service-
connected for any disability.

3.  The Veteran did not serve within the land borders of 
Vietnam or in the inland waters of the Republic of Vietnam 
while on active duty; therefore, exposure to an herbicide 
agent is not presumed.  

4.  Lung cancer and metastatic brain cancer began many years 
after service and were not shown to be the result of service 
or any incident of service, including herbicide exposure.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 313 (2008).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the appellant's claim for service 
connection for the Veteran's cause of death was received in 
October 2005.  Thereafter, she was notified of the provisions 
of the VCAA by the RO in correspondence dated in October 
2005.  This letter notified the appellant of VA's 
responsibilities in obtaining information to assist her in 
completing her claim, identified the appellant's duties in 
obtaining information and evidence to substantiate her claim, 
and provided other information about the VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the 
case was issued in January 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in April 2009.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error "did not affect 
the essential fairness of the adjudication."  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant" because the 
statements of the appellant and her representative throughout 
the appeal reflect that the appellant understood all of the 
elements of VCAA notification.  Id.  Statements of the 
appellant and her representative indicate that the appellant 
is clearly aware of the evidence and information required to 
substantiate a DIC claim, including verification of service 
in Vietnam to substantiate a claim for presumptive service 
connection.  As such, the record reflects that the appellant 
and her representative had actual knowledge of the 
information and evidence needed to substantiate the claim for 
service connection for the cause of the Veteran's death.

Finally, VA need not obtain a medical opinion with respect to 
the claim for service connection for the Veteran's cause of 
death, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination or opinion when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the Veteran's 
cause of death may be associated with his military service.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records, service personnel 
records, and private treatment records have been obtained and 
associated with the claims file.  Furthermore, the appellant 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The appellant has 
been notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.

Laws and Regulations

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2008).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2008).  To 
establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  To constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service-connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  
See 38 U.S.C.A. §§ 1101, 1112; 1113, 38 C.F.R. §§ 3.307, 
3.309(a) (2008).  

The veteran is entitled to a presumption of service 
connection if he is diagnosed with respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) associated 
with exposure to certain herbicide agents.  38 C.F.R. §§ 
3.307, 3.309 (2008); 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  C.F.R. § 3.307(a) (2008).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a) (2008).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background and Analysis

The appellant contends that the Veteran died from lung and 
brain cancers that were caused by exposure to Agent Orange 
(herbicides) during two tours in Vietnam.  

The Veteran's DD Form 214 (separation from service) and 
service personnel records reflected that he served as a 
pumping pipe-line worker with the United States Navy.  
Service personnel records showed that he was stationed at the 
Miramar Naval Air Station in California from November 1963, 
at the Kodiak Naval Station in Alaska from March 1966, on the 
USS Ranger (an aircraft carrier) from April 1967, and at the 
Treasure Island Naval Station in San Francisco from April 
1968.  Awarded medals included the VSM (Vietnam Service 
Medal).    

Service treatment records are entirely silent for any 
complaints, findings or reference to any pulmonary, 
cardiopulmonary, or brain problems with the exception of a 
December 1959 treatment note in which the Veteran complained 
of pressure over the left anterior chest and was advised to 
reduce his alcohol intake.

Post-service private inpatient treatment records dated in 
October 2003 showed that the Veteran was admitted to the 
North Carolina Baptist Hospital/Bowman Gray Medical Center 
for lung carcinoma.  He reported that he had not seen a 
doctor since he retired as a coal miner in 1996 and reported 
no significant past medical history until the summer of 2003 
when he began to experience increasing fatigue and weight 
loss.  He first sought treatment earlier in October 2003 and 
was told that he had a left upper lobe mass which was 
consistent with carcinoma.  He stated that he smoked 1-1/2 
packs of cigarettes per day for 50 years, served in the Navy 
for approximately 13 years, and worked as a coal miner after 
service until he retired in 1996.  The diagnoses included 
metastatic non-small cell lung cancer and brain metastasis.

In a consultation and plan of treatment report from The 
Center for Cancer Care dated in October 2003, the Veteran 
again reported that he was a smoker for about 50 years and 
quit one week ago, served in the Navy for 13 years, and 
worked as a coal miner following service until 1996.  The 
impression was listed as left, lung, left upper lobe, large 
cell undifferentiated carcinoma versus high grade 
adenocarcinoma extending to the anterior mediastinum, 
metastatic to the brain.

Private treatment records from D. G., M.D., dated from June 
to October 2004 showed treatment for impaired cognitive 
function and dementia.

Private treatment records from R. G., M.D. dated from March 
2004 to July 2005 included treatment for lung cancer with 
metastases to the left mid brain.

In the certificate of death dated in September 2005, the 
immediate cause of the Veteran's death was identified as 
cardiopulmonary arrest due to or as a consequence of 
metastatic non small cell lung carcinoma, and a significant 
condition contributing to death but not resulting in the 
underlying cause was identified as brain metastasis.

In a written statement received from the appellant's 
representative in December 2005, the appellant had reported 
that the Veteran's brother believed that the Veteran served 
in Vietnam between 1965 and 1966, but was not certain. 

The appellant contends that the Veteran's lung cancer and 
brain cancer were the result of exposure to Agent Orange 
during two tours in Vietnam.

In this case, objective evidence does not show that any of 
the Veteran's military service involved actual visits within 
the country of Vietnam.  The Board points out that service in 
the official waters off the coast of Vietnam does not 
constitute "service in the Republic of Vietnam."  See 
VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008) (holding that the Court had 
erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) 
as requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption) (emphasis added).  Instead, 
"service in the Republic of Vietnam" requires visitation in 
Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2008).  
Therefore, exposure to herbicides on the landmass of Vietnam 
cannot be presumed.  

However, the regulations governing presumptive service 
connection for herbicide exposure do not preclude a veteran 
or the appellant from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).  Accordingly, the Board will proceed to 
evaluate the appellant's claim for entitlement to service 
connection for the Veteran's cause of death under the 
provisions governing direct service connection.  See 38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.

As noted above, the medical evidence of record contains no 
findings of lung or brain cancer until October 2003 - more 
than 30 years after separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  In addition, the preponderance 
of objective medical evidence does not demonstrate that the 
Veteran's cardiopulmonary arrest, lung cancer, or brain 
metastasis, as noted on his official death certificate, are 
linked to any period of his active military service.  Without 
medical evidence of a nexus between a claimed in-service 
disease or injury and the present disease or injury, service 
connection cannot be granted on a direct basis.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The Board notes that for claims received by VA after June 9, 
1998, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  For the purpose of this section, the term "tobacco 
products" means cigars, cigarettes, smokeless tobacco, pipe 
tobacco, and roll-your-own tobacco.  See 38 C.F.R. § 3.300 
(2008).  

In addition to the medical evidence, the Board has considered 
the assertions that the appellant and her representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the appellant's belief that the 
Veteran developed cancer as a result of events during 
military service, to include exposure to herbicides.  
However, the record does not show that the appellant or her 
representative has the medical expertise that would render 
competent their statements as to the relationship between the 
Veteran's military service and his cause of death.  These 
opinions alone cannot meet the burden imposed by 38 C.F.R. § 
3.312 with respect to the relationship between events 
incurred during service and the etiology of his fatal 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 38 C.F.R. § 3.159(a) (2008).  Consequently, the lay 
assertions as to the nature or etiology of the Veteran's 
cardiopulmonary arrest, lung cancer, or brain cancer have no 
probative value.

For all the foregoing reasons, the claim for service 
connection for the Veteran's cause of death must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the Veteran's cause of death is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


